department of the treasury internal_revenue_service washington d c date number release date uilc tl-n-2453-99 cc dom fs p si internal_revenue_service national_office field_service_advice memorandum for ft lauderdale district_counsel from assistant chief_counsel field service cc dom fs subject research_and_experimentation expense this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend t year year dollar_figurex dollar_figurey issue dollar_figure dollar_figure whether t is entitled to a deduction under sec_174 for expenses_incurred related to the development or improvement of a device prior to the approval of the new or improved device by the conclusion t is entitled to a deduction under sec_174 to the extent the expenditures were research_and_development costs in the experimental or laboratory sense facts t is engaged in product development and improvement programs for the purpose of manufacturing and selling finished devices a division of t considers commercial design concepts for product areas beyond those that t currently produces such activities are done in the following three phases product conceptualization includes statement of product market and needs list of technologies that satisfy needs existing patents competitor products and technical risk information surveys all possible technologies demonstrates new technologies updates product assumptions and identifies impact on other devices technical concept demonstration selects best technology and performs trade-off analysis develops engineering model to demonstrate simultaneous operation of all features determines human study criteria identifies all required instruments and equipment and identifies all risks and contingencies technical concept validation identifies all critical design parameters characterizes all issue effects versus design parameters builds and tests prototype considers industrial design strategy ergonomic requirements and human factors another division of t conducts product feasibility studies for the product concepts the activities included in such studies are as follows feasibility design review develops design and assembly of product prototype design and construction engineering invitro and or in-vivo testing compatibility testing technical review engineering drawings regulatory submission proves product safe and effective to builds submission submission testing submission export requests builds tests testing trials process and design validation verifies design and assembly of product tests shelf life tests quality build and prepares quality testing report production start-up establishes tooling and production line and initial shelf inventory requirements sales release international and domestic marketing cid cid cid cid cid cid cid in the feasibility design review activity referred to above the product is researched developed and evaluated until the design is complete and the specifications are determined typically as part of the feasibility design review activity the following activities are conducted engineering report of the technical feasib ility of the required performance including basic engineering drawings with functional aspects of given and known tolerances pertaining to those aspects engineering in-vitro testing address reliability quality characteristics and demonstrate product system biocomparability address feasibility of all currently anticipated failure modes develop and test prototype models begin prototype tooling develop design drawings and documentation determination of the customer’s need for the product including usage market potential performance requirements and risk assessment as well as any analysis of competitor’s products and how t’s product design meets or exceeds competitors’ design develop in-vivo performance on human and or animal subjects with prototypes evaluation of competitive products through purchase and testing determination of manufactu ring plans expected productability with potential manufacturing flow early process requirements potential risk associated with new processes and production_costs evaluation of risks associated with legal regulatory and patent infringement issues all of the devices which are manufactured by t must receive clearance by the before they may be sold t capitalizes all fixed assets property plant and equipment and all tooling costs for production of prototype devices used in the submissions and testing t deducted under sec_174 dollar_figurex in fiscal_year ending year and dollar_figurey in fiscal_year ending year the expenses t deducted included costs incurred from the product concept review initiation through the sales release date law and analysis cid cid cid cid cid congress enacted the act to provide for the safety and effectiveness of devices intended for human use under the act before a device can be made available for use by the community the manufacturer must first gain approval or permission for marketing by the the act classifies devices into three categories based on the risk that they pose to the public includes devices that present no unreasonable risk of illness or injury they are subject only to minimal regulation by general controls includes devices that are potentially more harmful they may be marketed without advance approval but manufacturers of such devices must comply with federal performance regulations known as special controls includes devices that either present a potential unreasonable risk of illness or injury or which are purported or represented to be for a use in supporting or sustaining human life or for a use which is of substantial importance in preventing impairment of human health before a new device may be introduced to the market the manufacturer must provide the with a reasonable assurance that the device is both safe and effective through the process manufacturers must conduct and scientific studies to demonstrate that the device is safe and effective for its intended uses and submit detailed information regarding the of their devices the reviews the submission spending an average of big_number hours on each submission there are two exceptions to the requirement the first exception addresses existing devices such devices could not be withdrawn from the market while the completed its analysis the statute therefore includes a grandfathering provision which allows pre-1976 devices to remain on the market without approval until such time as the initiates and completes the requisite the second exception addressed devices that are substantially equivalent to pre-existing devices the intent of this exception was to prevent manufacturers of grandfathered devices from monopolizing the market while new devices went through the process all new and devices and devices which fall under the substantially equivalent exception to the requirement can be marketed without the review but are subject_to a premarket notification process under the process a limited form of review is imposed on every manufacturer intending to market a new device if based on the notification the concludes that the device is not new that it is substantially equivalent to a pre-existing device it can be marketed without further regulatory analysis until the initiates the process for the underlying device to which the new device is substantially equivalent the assumption behind the process is that the new product is safe and effective for the intended use performs consistently and is as good as what is currently available on the market the role of the is to review the device by assessing the similarities to a device already on the market this review is completed in an average of only hours even if a device goes through the process a device is only as safe as the information known at the time the device was submitted for review professionals cannot assume that the has definitively determined that a device cleared for marketing is absolutely safe for human use rather once the premarketing process is completed and a device goes into widespread use unforseen problems can still rise devices continue to be tested by the manufacturer even after approval also the performs in-house laboratory research to further analyze problems related to device safety sec_174 a taxpayer may treat research or experimental expenditures which are paid_or_incurred by it during the taxable_year in connection with its trade_or_business as expenses which are not chargeable to the capital_account sec_174 a taxpayer is generally allowed the election of either currently deducting its research_and_experimental_expenditures or amortizing those expenditures over a period of not less than months sec_174 b sec_1_174-1 to reduce the reliance on the process while continuing to ensure that particularly risky devices were reviewed under the procedure in congress enacted amendments to the act research expenses which are neither treated as expenses nor deferred and amortized must be charged to the capital_account sec_1_174-1 sec_1_174-2 provides the term research or experimental expenditures as used in sec_174 means expenditures incurred in connection with the taxpayer’s trade_or_business which represent research_and_development costs in the experimental or laboratory sense the term generally includes all such costs incident to the development or improvement of a product the term includes the costs of obtaining a patent such as attorneys’ fees expended in making and perfecting a patent application expenditures represent research_and_development costs in the experimental or laboratory sense if they are for activities intended to discover information that would eliminate uncertainty concerning the development or improvement of a product uncertainty exists if the information available to the taxpayer does not establish the capability or method for developing or improving the product or the appropriate design of the product whether expenditures qualify as research or experimental expenditures depends on the nature of the activity to which the expenditures relate not the nature of the product or improvement being developed or the level of technological advancement the product or improvement represents product includes any pilot_model process formula invention technique patent or similar_property and includes products to be used by the taxpayer in its trade_or_business as well as products to be held_for_sale lease or license sec_1_174-2 it does not include ordinary testing or inspection of materials for quality control efficiency surveys advertising or promotions or the acquisition of another’s production or process sec_1_174-2 quality control testing does not include testing to determine if the design of the product is appropriate sec_1_174-2 sec_174 covers costs incurred in developing the concept of a product revrul_73_275 1973_1_cb_134 it does not include expenditures_for the acquisition or improvement of depreciable_property sec_174 sec_1_174-2 see also 41_tc_582 aff’d 357_f2d_209 5th cir regulatory definition of research or experimental expenditures is reasonable and consistent with the intent of the statute to limit deductions to those expenditures of an investigative nature expended in developing the concept of a model or product under the facts provided there is no disagreement that the expenses at issue were incurred by t during the taxable_year in carrying on its trade_or_business in addition there is no disagreement that the expenditures incurred during the feasibility design review activity wherein the product is researched developed and evaluated until the design is complete and the specifications are determined qualify as sec_174 expenses the only issue is whether expenses_incurred after the feasibility design activity qualify as sec_174 expenses case development hazards and other considerations the fact that t has completed the feasibility design activity and has determined a design for a medical device does not result in all subsequently incurred expenses being not qualified as research_and_experimental_expenditures rather such expenditures must be considered in light of the definition of research_and_experimental_expenditures and the facts and circumstances specifically to the extent the expenditures are part of t’s continuing experiments in its attempts to finish developing its medical device they are deductible under sec_174 at the end of the feasibility design activity t generally had determined the medical device design specifications nevertheless additional testing and research had to be conducted to obtain approval from the fda furthermore as noted by the fda research on medical devices often continues even after fda approval expenses attributable to clinical tests preclinical testing and clinical trials of a medical device are costs incident to the development or improvement of the medical device in addition such expenditures are intended to discover information to eliminate uncertainty concerning the development or improvement of the medical device these expenditures assist t in establishing the capability or method for developing or improving the medical device or determining the appropriate design of the device similarly while expenses for ordinary testing or inspection of materials for quality control do not qualify as sec_174 expenses testing to determine if the design of the product is appropriate is not considered quality control accordingly to the extent t incurred validation testing expenses such expenses would not be considered quality control and would qualify as sec_174 expenses sec_1_174-2 the fact that the final product would likely receive approval from the fda does not change this result because uncertainty in developing the product not uncertainty in receiving fda approval is the relevant issue expenses attributable to design and assembly verification shelf life and quality of build are likely costs incident to the development or improvement of the medical device such expenditures eliminate uncertainty concerning the development or improvement of the medical device in that they assist t in establishing the capability or method for developing or improving the medical device or determining the appropriate design of the device similarly while expenses for ordinary testing or inspection of materials for quality control do not qualify as sec_174 expenses testing to verify design and assembly shelf life and quality of build are not considered quality control accordingly such expenses would not be considered quality control and would qualify as sec_174 expenses sec_1 a it is unclear how expenses associated with export requests are costs incident to the development or improvement of the medical device similarly it is unclear how expenses associated with production start-up or sales release are research_and_development costs incident to the development or improvement of the medical device accordingly to be deductible under sec_174 t must provide more information which would establish that such expenses qualify as sec_174 expenses finally it appears that t claimed various overhead expenses ie utilities and non-research and development expenses ie marketing production supervision quality assurance as expenses deductible under sec_174 generally such expenses are not considered research_and_development costs incident to the development or improvement of a product accordingly to be deductible under sec_174 t must provide more information which would establish that such expenses qualify as sec_174 expenses a taxpayer is allowed a credit against tax for qualified_research_expenses paid_or_incurred in a trade_or_business sec_38 a the credit_for_increasing_research_activities was added to the internal_revenue_code by the economic_recovery_tax_act_of_1981 and was codified as sec_44f the credit was subsequently amended by the tax_reform_act_of_1984 and was redesignated as sec_30 the tax_reform_act_of_1986 redesignated the credit as sec_41 in the recodification of sec_30 as sec_41 under the tax_reform_act_of_1986 the definition of qualified_research was amended to include requirements in addition to the requirement that the expenses qualify under sec_174 however the additional definitional requirements did not alter the qualifications necessary for an expenditure to be treated as an an expense under sec_174 accordingly the legislative_history and case law under sec_41 addressing such additional definitional requirements such as the discovery test in sec_41 are not relevant to the current issue of whether the expenses qualify under sec_174 please call if you have any further questions by harve m lewis chief passthroughs special industries branch field service division
